Name: Commission Regulation (EEC) No 373/80 of 15 February 1980 opening a new invitation to tender for the mobilization of semi-milled long grain rice as food aid for the United Nations High Commissioner for Refugees
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 2 . 80 Official Journal of the European Communities No L 40/37 COMMISSION REGULATION (EEC) No 373/80 of IS February 1980 opening a new invitation to tender for the mobilization of semi-milled long grain rice as food aid for the United Nations High Commissioner for Refugees whereas, in view of the different monetary circum ­ stances in the Member States, the observation of these conditions is not guaranteed by the application of exchange rates applicable in the framework of the common agricultural policy since monetary compensa ­ tory amounts do not apply in the rice sector ; whereas it is advisable to take account of the monetary situa ­ tion as regards different offers ; Whereas the award under the invitation to tender must be made to the tenderer offering the best terms ; Whereas, should force majeure make it impossible to complete the operation in question within the time limits specified, it must be made clear who is to bear the liability for any resulting costs ; Whereas provision should be made for security to be given to guarantee fulfilment of the obligations arising by virtue of participation in the invitation to tender ; Whereas the Italian intervention agency should be made responsible for the tendering procedure ; Whereas the Commission must be informed quickly of the tenders submitted in response to the invitation and of those accepted by the intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as amended by Regula ­ tion (EEC) No 1 1 3/80 (2 ), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the condi ­ tions for the mobilization of cereals as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (4 ), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 8 May 1979 the Council of the European Communities declared that it proposed, by way of Community action , to grant the equivalent of 12 168 tonnes of husked rice (in other words, 9 000 tonnes of semi-milled long grain rice) to the United Nations High Commissioner for Refugees under its 1978 /79 food-aid programme ; Whereas pursuant to Article 3 (3) of Council Regula ­ tion (EEC) No 2750/75 the goods may be purchased anywhere on the Community market ; Whereas the invitation to tender opened in the Community under Commission Regulation (EEC) No 169/80 of 25 January 1980 opening an invitation to tender for the mobilization of semi-milled long grain rice as food aid for the United Nations High Commis ­ sioner for Refugees (6) was not allocated ; whereas a new invitation to tender should therefore be opened ; Whereas the proposed invitation to tender should be for supply of the products on the quay or in the lighter where applicable at the port of unloading ; HAS ADOPTED THIS REGULATION : Article 1 1 . Tenders are hereby invited for the supply to the United Nations High Commissioner for Refugees, by way of Community action , of 9 000 tonnes of semi ­ milled long grain rice . 2 . The tendering procedure shall take place in Italy in six lots . The product shall be mobilized on the Community market . The product shall be loaded for departure from any Community port. ') OJ No L 166, 25 . 6 . 1976 , p . 1 . 2) OJ No L 16, 22. 1 . 1980 , p . 1 . } ) OJ No L 281 , 1 . 11 . 1975, p . 89 . «) OJ No 106, 30 . 10 . 1962, p . 2553/62 . s ) OJ No L 263, 19 . 9 . 1973 , p . 1 . 4) OJ No L 20, 26 . 1 . 1980 , p . 33 . No L 40/38 Official Journal of the European Communities 16. 2. 80 3 . The invitation to tender provided for in para ­ graph 1 is for supply of products on the quay or in the lighter where applicable, in the ports of unloading listed in the Annex . 4. The successful tenderer shall deliver the product specified in paragraph 1 in new jute sacks lined with cotton sacks of a net capacity of 50 kilograms. The following shall be printed on the sacks : 'Rice / Gift of the European Economic Community / Action of United Nations High Commissioner for Refugees'. To allow for the possibility of re-bagging, the successful tenderer shall supply 2 % of new empty sacks, of the same quality as those containing the goods but with the printing followed by a capital letter *R\ Article 2 1 . The decision on tenders received in response to the invitation provided for in Article 1 shall be taken on 3 March 1980 . 2. The closing date for the submission of tenders shall be 3 March 1980 at 12 noon. 3 . The notice of invitation to tender shall be published in the Official Journal of the European Communities not less than nine days before the closing date for the submission of tenders. Article 3 1 . The prices offered must be expressed in the currency of the Member State in which the invitation to tender was issued . 2. The rates used for converting into ECU those offers, made in national currencies shall be :  the central rate in cases where the relevant currency is held at any given moment within a band of 2-25 %,  in other cases, the average spot exchange rate during the period from Wednesday of one week to Tuesday of the following week and which immedi ­ ately precedes the time limit for the submission of offers . Article 4 The contract shall be awarded to the tenderer offering the best terms . However, if the tenders submitted do not appear to correspond to normal market prices and costs, the intervention agency may cancel the invitation to tender. Article 5 1 . The successful tenderer shall give security of a value of 1 2 ECU per tonne ; the security is intended to guarantee that the operations specified in Article 1 are duly completed. The security shall be forfeit if those operations are not carried out within the pres ­ cribed time limit, save as regards quantities not deliv ­ ered owing to force majeure. 2. The security provided for in paragraph 1 may be given in the form of a cash deposit or of a guarantee issued by a credit institution conforming to the criteria laid down by the Member State . Article 6 1 . The semi-milled long grain rice referred to in Article 1 to be supplied to the United Nations High Commissioner for Refugees must meet the following requirements :  moisture : 15%,  broken rice : 5 % maximum,  chalky grains : 5 % maximum,  grains striated with red : 3 % maximum,  spotted grains : 1 -5 % maximum,  stained grains : 1 % maximum,  yellow grains : 0-050 % maximum,  amber grains : 0-20 % maximum. Rice not meeting these requirements shall be refused. 2. Tenders for supply to the United Nations High Commissioner for Refugees of the semi-milled long grain rice referred to in Article 1 must relate to a product with the following characteristics :  moisture : 15% ,  broken rice : 5 % maximum,  chalky grains : 5 % maximum,  grains striated with red : 3 % maximum,  spotted grains : 1 -5 % maximum,  stained grains : 1 % maximum,  yellow grains : 0-050 % maximum,  amber grains : 0-20 % maximum. Article 7 1 . The Italian intervention agency shall be respon ­ sible for the operations relating to the invitation to tender provided for by this Regulation . 2. It shall forthwith communicate to the Commis ­ sion the list of firms which have responded to the invi ­ tation to tender, specifying the terms of each tender, together with the name and business name of the successful tenderer. 3 . Where the customs export formalities for the mobilized product are completed in a Member State other than that in which the invitation to tender is issued, the intervention agency of the latter Member State shall be responsible for the operations following tendering, including payment to the successful tenderer . 16. 2 . 80 Official Journal of the European Communities No L 40/39 In such case, the intervention agency choosing the successful tenderer shall immediately inform the inter ­ vention agency of the Member State concerned and shall supply it with all the information which it may require. Furthermore, the amount of the successful tender shall be paid after it has been converted using the average of the spot rates referred to in Article 3 (2) to the tenderer in the currency of the Member State in which the operations relating to the tendering are completed. 4. The intervention agency shall ask that the tenderer specifies the following information : (a) after each shipment, a statement giving details of the quantities loaded, the quality of the products and their packaging ; (b) the date of the departure of the ships ; the expected date of arrival of the products at their destination ; (c) all possible contingencies which might occur during transportation of the products. The intervention agency shall transmit the informa ­ tion provided to the Commission as soon as it is received. 5 . When the intervention agency responsible for the operations relating to tendering is not the interven ­ tion agency which appoints the successful tenderer, it shall send as soon as possible to the latter the informa ­ tion necessary for releasing the security . Article 8 As regards this tender, the intervention agency is auth ­ orized to make an initial payment of 80 % of the value of the quantity given in the bill of lading, on presentation of that document and subject to the taking of a security for an amount equal to the initial payment. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1980 . For the Commission Finn GUNDELACH Vice-President /liViV £A Number of lot Port of unloading Minimum rate of unloading Tonnage cif 1 Manila I 660 2 3 4 5 / Tanjung-Pinang ­ &gt; Bintan (Riau Islands) S via Singapore | Customs of the port 1 320 1 000 1 000 1 000 6 Vientiane I 4 020